Exhibit 10.1
Cardtronics, Inc.
2010 Annual Executive Cash Incentive Plan
Members of the Cardtronics, Inc. (Cardtronics or the Company) leadership team
that are designated by the Company as participants are eligible to participate
in the Annual Executive Cash Incentive Plan (AECIP). The 2010 AECIP has been
designed to include certain performance thresholds and metrics focused on
Company performance, subject to a Management by Objective (MBO) modifier, to
ensure the Company is measuring and rewarding its executive leadership team on
critical business drivers that they influence.
I. Plan Mechanics
Three components factor into the calculation of a participant’s earned AECIP
award:

  A.  
Performance Thresholds: Minimum levels of Company financial performance that
must be attained in order for AECIP payouts to occur.
    B.  
Performance Metrics: Particular levels of Company financial achievement that the
AECIP is designed to reward.
    C.  
Individual MBO Modifier: Adjustments to an individual’s bonus payout will be
based on attainment of that individual’s MBOs.

II. Performance Thresholds
For any AECIP to be payable, all three of the following performance thresholds
must be met:

  A.  
Cardtronics must achieve the threshold level of its fiscal year corporate
Adjusted Earnings before Interest, Income Taxes, Depreciation and Amortization
(Adjusted EBITDA).
    B.  
Cardtronics must be compliant with all material public company regulations and
reporting requirements for its fiscal year.
    C.  
The executive must achieve the minimum performance standards established by his
superior and/or the Board.

III. Participants & Groupings
A member of the Company’s leadership team shall become an eligible participant
in the 2010 AECIP immediately upon being designated by the Company to
participate in the 2010 AECIP. A participant in the 2010 AECIP shall continue to
be a participant so long as he remains in the employ of the Company or a
subsidiary of the Company continuously from the time he or she is designated as
a participant in the 2010 AECIP until payment is made, if any, pursuant to the
2010 AECIP. Following December 31, 2010, however, the participant’s eligibility
for benefits pursuant to the 2010 AECIP will be extinguished. Eligibility for,
or participation in, the 2010 AECIP shall in no way guarantee an individual’s
eligibility for, or participation in, any subsequent year AECIP, if any.

 

 



--------------------------------------------------------------------------------



 



Cardtronics 2010 AECIP
Page 2 of 9
May 11, 2010
The Cardtronics 2010 AECIP participants have been placed into one of two groups,
which reflect their ability to control the results of the metrics assigned to
each group. The two participant groups are:

  A.  
Worldwide. These metrics represent the consolidated fiscal year results as per
the Company’s public reporting.
    B.  
UK Only. These metrics represent the UK results denominated in UK pounds
sterling.

Schedules A & B list each of the 2010 AECIP participants, their respective group
assignment, and the related Target Bonus Payout.
IV. Performance Metrics
The AECIP rewards the achievement of performance on key metrics that are
critical to Cardtronics’ continued success. For the Worldwide participants, the
2010 AECIP metrics are:

  A.  
Adjusted EBITDA
    B.  
Return on Invested Capital
    C.  
Total Revenues

For the UK participants, the 2010 AECIP metrics are:

  D.  
Adjusted UK EBITDA in Pounds Sterling
    E.  
UK Return on Invested Capital
    F.  
Total UK Revenues in Pounds Sterling

V. Performance Metrics — Definitions

  A.  
Adjusted Earnings Before Interest, Income Taxes, Depreciation and Amortization
(Adjusted EBITDA)

  1.  
Worldwide Adjusted EBITDA: Adjusted EBITDA as reported to the public in
Cardtronics’ press releases, modified by any adjustments that the Compensation
Committee believes are appropriate.
    2.  
UK Adjusted EBITDA: The contribution of UK entities to the Worldwide Adjusted
EBITDA figure, per Cardtronics’ internal financial statements, as modified by
any adjustments that the Compensation Committee believes are appropriate.

  B.  
Return on Invested Capital (ROIC) —worldwide plan

  1.  
ROIC = Net Operating Profit after Tax (NOPAT) divided by Capital Invested (CI).
    2.  
NOPAT = (Adjusted EBITDA less depreciation for the relevant plan year, less
adjustments for non-wholly-owned subsidiaries, less amortization of intangible
asset expense, less taxes at a 35% tax rate.)
    3.  
CI = For the trailing five quarter-ends (12/09, 3/10, 6/10, 9/10, 12/10), the
average of (Total assets minus goodwill, minus accounts payable, accrued
liabilities, assets related to interest rate hedging (if applicable), and asset

 

Page 2 of 9



--------------------------------------------------------------------------------



 



Cardtronics 2010 AECIP
Page 3 of 9
May 11, 2010

     
retirement obligations), as reported in the Company’s quarterly reports on Form
10-Q and annual reports on Form 10-K (or in the case of subsidiaries, in the
Company’s internal records).

  C.  
Return on Invested Capital (ROIC) —UK plan

  1.  
ROIC = Net Operating Profit After Tax (NOPAT) divided by Capital Invested (CI).
    2.  
NOPAT = (Adjusted EBITDA less depreciation for the relevant plan year, less
adjustments for non-wholly-owned subsidiaries, less taxes at a 28% tax rate).
    3.  
CI = For the trailing five quarter-ends (12/09, 3/10, 6/10, 9/10, 12/10), the
average of (Total assets minus goodwill and intangible assets, minus accounts
payable, accrued liabilities, assets related to interest rate hedging (if
applicable), and asset retirement obligations), as reported in the Company’s
quarterly reports on Form 10-Q and annual reports on Form 10-K (or in the case
of subsidiaries, in the Company’s internal records).

  Note —  
the principal differences between the UK ROIC calculation and the Worldwide ROIC
calculation are the following:

  •  
Intangible asset amortization expense is not deducted from NOPAT (numerator) in
the UK calculation
    •  
Intangible assets are subtracted from CI (denominator) in the UK calculation
    •  
Taxes are estimated at a rate of 28% in the UK calculation, compared to 35% in
the worldwide calculation

     
These adjustments were made to the UK calculation such that the ROIC calculation
would result in a target of at least 20%, and as a result, properly incent
management of that operation to pursue business opportunities that exceed that
level of anticipated return on invested capital

  D.  
Total Revenues

  a.  
As reported in the audited financial statements (or in the case of subsidiaries,
in the Company’s internal records).

 

Page 3 of 9



--------------------------------------------------------------------------------



 



Cardtronics 2010 AECIP
Page 4 of 9
May 11, 2010
VI. Performance Targets (in thousands, except percentage amounts)

                                      Group   Metric   Weighting     Threshold  
  Target     Maximum  
Worldwide
  Adjusted EBITDA     40 %   $ 110,000     $ 120,000 *   $ 140,000  
 
  ROIC     40 %     17.1 %     20.2 %     26.4 %
 
  Total Revenues     20 %   $ 527,534     $ 538,300     $ 559,832  
UK Only
  Adjusted EBITDA     45 %   £ 11,903     £ 12,980     £ 15,147  
 
  ROIC     45 %     16.6 %     20.9 %     29.4 %
 
  Total UK Revenues     10 %   £ 60,459     £ 61,693     £ 64,161  

      *  
This target was set by the Company’s Board of Directors on December 12, 2009.

Worldwide Targets:
Forty percent (40%) of the bonus pool will be based on Adjusted EBITDA
performance. For the Adjusted EBITDA metric, the threshold level is set at 91.7%
of the Target (budgeted) Adjusted EBITDA level, and the Maximum level is set at
116.7% of the Target EBITDA level.
Forty percent (40%) of the bonus pool will be based on ROIC performance. For the
ROIC metric, the Threshold ROIC level is set at 17.1% (which is the level
achieved if Capital Invested is at budgeted levels and Adjusted EBITDA is 91.7%
of budget), and the Maximum level is set at 26.4% (which is the level achieved
if Capital Invested is at budgeted levels and Adjusted EBITDA is at 116.7% of
budget). The Target ROIC level of 20.2% would be achieved if both Capital
Invested and Adjusted EBITDA are at budgeted levels.
Twenty percent (20%) of the bonus pool will be based on total revenues. For the
total revenue metric, the threshold level is set at $527.5 million which is 98%
of the Target (budget) Total Revenue level, and the Maximum level is set at
$559.8 million, which is 104% of the Target Total Revenue level.
For each of the metrics, it is intended that the Threshold performance level
triggers a potential bonus pool at the Threshold level (50% of Target bonus
pool), that the Target performance level triggers a potential bonus pool at the
Targeted level (100% of Target bonus pool), and performance at or above the
Maximum level triggers a potential bonus pool at the Maximum level (200% of
Target bonus pool), in each case for the relevant portion of the bonus pool.

 

Page 4 of 9



--------------------------------------------------------------------------------



 



Cardtronics 2010 AECIP
Page 5 of 9
May 11, 2010
UK Targets:
Forty-five percent (45%) of the bonus pool will be based on Adjusted EBITDA
performance. For the Adjusted EBITDA metric, the threshold level is set at 91.7%
of the Target (budgeted) Adjusted EBITDA level, and the Maximum level is set at
116.7% of the Target EBITDA level.
Forty-five percent (45%) of the bonus pool will be based on ROIC performance.
For the ROIC metric, the Threshold ROIC level is set at 16.6% (which is the
level achieved if Capital Invested is at budgeted levels and Adjusted EBITDA is
91.7% of budget), and the Maximum level is set at 29.4% (which is the level
achieved if Capital Invested is at budgeted levels and Adjusted EBITDA is at
116.7% of budget). The Target ROIC level of 20.9% would be achieved if both
Capital Invested and Adjusted EBITDA are at budgeted levels.
Ten percent (10%) of the bonus pool will be based on total revenues. For the
total revenue metric, the threshold level is set at £60.5 million which is 98%
of the Target (budget) Total Revenue level, and the Maximum level is set at
£64.2 million, which is 104% of the Target Total Revenue level.
For each of the metrics, it is intended that the Threshold performance level
triggers a potential bonus pool at the Threshold level (50% of Target bonus
pool), that the Target performance level triggers a potential bonus pool at the
Targeted level (100% of Target bonus pool), and performance at or above the
Maximum level triggers a potential bonus pool at the Maximum level (200% of
Target bonus pool), in each case for the relevant portion of the bonus pool.
VII. Performance Levels
AECIP is designed to pay bonuses relative to the Company’s actual performance
using the schedule shown below. The AECIP is structured to reward the attainment
of performance targets and to provide for substantially increased rewards when
these performance targets are exceeded. Bonus payouts will not be made unless
the Company exceeds certain critical threshold levels.

              Bonus Payout for Performance   Performance Level   (% of Target)  
Maximum
    200 %
Target
    100 %
Threshold
    50 %
Below Threshold
  No Payout

Note that a pro-rata (interpolation) calculation will be performed for actual
achievement results that fall between the threshold and target as well as
results that fall between the target and maximum results for each performance
metric. As an example, if the actual Adjusted EBITDA achieved was $130 million,
that result would equate to a 150% payout for that metric, as it would be 50%
between the target and maximum levels. To further illustrate, assume that actual
ROIC achieved was 18%, the bonus payout for this metric would be approximately
65%, which equates to the pro-rata difference between the minimum payout level
of 17.1% and the target of 20.2%

 

Page 5 of 9



--------------------------------------------------------------------------------



 



Cardtronics 2010 AECIP
Page 6 of 9
May 11, 2010
VIII. Individual MBO Modifier
Regardless of financial performance, each AECIP award will be adjusted to
reflect the individual performance of each executive based on the attainment of
his or her MBOs. The AECIP incentivizes each executive to outperform his or her
MBOs and penalizes underperformance. Management’s intention is for the Company’s
total bonus payout (e.g., after the MBO modifier) to correlate to the
consolidated bonus accrual. For example, if the Company achieves its Adjusted
EBITDA Target, ROIC Target and Revenue Target (aka “budget”), the sum of the
bonus payout would not exceed 100% of the budgeted accrual. The total payout (or
bonus “pool”) will be proportionally adjusted up/down based on the actual
performance relative to the performance metrics contained within this document.
The MBO adjustment scale is as follows:

              MBO Rating   Performance   Modification / % of AECIP Paid   10  
All MBOs exceeded
    120 % 9  
All MBOs attained; other exceptional achievements
    110 % 8  
All MBOs attained
    100 % 7  
Substantially all MBOs attained
    90 % 6  
Most but not all MBOs attained
    80 % 5  
MBOs partially attained
    60 % 4  
Most MBOs missed
    30 % 3  
Substantially all MBOs not attained
    10 % 1-2  
All MBOs missed
    0 %

 

Page 6 of 9



--------------------------------------------------------------------------------



 



Cardtronics 2010 AECIP
Page 7 of 9
May 11, 2010
IX. Example Calculation
The following example explains the AECIP plan design:
Cardtronics’ 2010 Annual Executive Cash Incentive Plan
Joe Example, Worldwide Participant
Performance Targets (#s in 000’s)

                                  Performance Metric   Weighting     Threshold  
  Target     Maximum  
Adjusted EBITDA
    40 %   $ 110,000     $ 120,000     $ 140,000  
ROIC
    40 %     17.1 %     20.2 %     26.4 %
Total Revenues
    20 %   $ 527,534     $ 538,300     $ 559,832  

Payout Matrix

         
Current Base Salary
  $ 150,000  
Target Incentive as % of Salary
    40 %

                                      Below Threshold     Threshold     Target  
  Maximum  
Payout as % of Target
    0 %     50 %     100 %     200 %
Incentive Payout
  $ 0     $ 30,000     $ 60,000     $ 120,000  

Example of AECIP Calculation
Assumptions: Adjusted EBITDA and ROIC targets are met, public company reporting
met, and minimum performance standards met.

                                  Performance Metric   Actual Performance    
AECIP Payout Level     Weighting     Actual AECIP  
EBITDA
  $ 120,000       100 %     40 %   $ 24,000  
ROIC
    20.2 %     100 %     40 %   $ 24,000  
Total Revenues
  $ 527,534       50 %     20 %   $ 6,000  

         
AECIP Amount Before MBO Modifier
  $ 54,000  
MBO Rating
    6  
MBO Modification
    20 %
Final AECIP Payout
  $ 43,200  

 

Page 7 of 9



--------------------------------------------------------------------------------



 



Cardtronics 2010 AECIP
Page 8 of 9
May 11, 2010
Miscellaneous
X. Recoupment Policy
It is Cardtronics’ policy that cash bonuses paid to executives are subject to
recoupment if the operating or financial results used to calculate the bonus are
later restated. Under this policy, an executive who engages in fraud or other
misconduct leading to the restatement is required to repay any cash bonus paid
for the period in question.
XI. Discretion and Administrative Authority
While the intent is to determine bonuses in accordance with the calculations
defined by this plan, the CEO and Compensation Committee of the Board of
Directors retain the discretion to adjust the bonus determinations for the
performance period relative to the performance targets. Final bonus awards will
be determined based on the funds available.
The Compensation Committee shall generally oversee the administration of the
Plan. The Compensation Committee shall have complete control and authority to
determine the rights and benefits of all claims, demands and actions arising out
of the provisions of the 2010 AECIP of any participant, deceased participant, or
other person having or claiming to have any interest under the 2010 AECIP. The
Compensation Committee shall have complete discretion to interpret the 2010
AECIP and to decide all matters under the plan. Such interpretation and decision
shall be final, conclusive and binding on all participants and any person
claiming under or through any participant, in the absence of clear and
convincing evidence that the Compensation Committee acted arbitrarily and
capriciously. Any individual serving as a member of the Compensation Committee
who is a participant will not vote or act on any matter pertaining solely to
himself. When making a determination or calculation, the Compensation Committee
shall be entitled to rely on information furnished by a participant, a
participant’s estate, or the Company.
XII. AECIP Calculations
In the event actual results fall in between the Threshold, Target and Maximum
levels, interpolation will be used to determine the appropriate bonus payout.
XIII. Taxation
The Company may, in its discretion, require the participant to pay in cash to
the Company the amount that the Company deems necessary to satisfy its current
or future obligation to withhold federal, state or local income or other taxes
that the participant incurs as a result of a bonus payout pursuant to the 2010
AECIP. With respect to any required tax withholding, the Company may withhold
from the participant’s payment the amount necessary to satisfy its obligation to
withhold taxes.

 

Page 8 of 9



--------------------------------------------------------------------------------



 



Cardtronics 2010 AECIP
Page 9 of 9
May 11, 2010
XIV. Funding and Performance Levels
The Performance Levels described in the 2010 AECIP represent the Cardtronics
business as of January 1, 2010. Should the Board of Directors formally approve
actions, such as a material acquisition that may affect the attainment of the
Performance Metrics and Levels described herein, the impact of such actions to
the 2010 AECIP will be determined and presented to the Compensation Committee
for approval of revised Performance Levels for bonus calculation purposes. The
2010 AECIP constitutes a mere promise by the Company to make payments in
accordance with the terms of the 2010 AECIP, and participants and beneficiaries
shall have the status of general unsecured creditors of the Company. Nothing in
the 2010 AECIP will be construed to give any employee or any other person rights
to any specific assets of the Company or of any other person.
XV. Limitation of Employee’s Rights
Nothing contained in the 2010 AECIP shall (a) confer upon any person a right to
be employed or to continue in the employ of the Company, (b) interfere in any
way with the right of the Company to terminate the employment of a participant
at any time, with or without cause and with or without prior notice, without
regard to the effect such discharge would have on the participant’s interest in
the Plan, or (c) confer upon any participant any of the rights of a member or
manager of the Company.
XVI. Release
Any payment to any participant in accordance with the provisions of the 2010
AECIP shall, to the extent thereof, be in full satisfaction of all claims
against the Company and the Compensation Committee under the 2010 AECIP, and the
Compensation Committee may require such participant, as a condition precedent to
such payment, to execute a receipt and release to such effect.
XVII. Effective Date
The 2010 AECIP is effective as of January 1, 2010. If bonuses are paid, audited
financial results for the year ended December 31, 2010 will be used to calculate
the bonus payout. As a result, any payment of bonuses will be delayed until the
results of the Company’s 2010 audit are substantially finalized. As a result,
participants can expect to receive payment in the month of March, 2011;
provided, however, that in no event shall a payment be made to a participant
pursuant to the 2010 AECIP following March 15, 2011.

 

Page 9 of 9